NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                 BARRY MICHAEL HASSELL, II, Appellant.


                              No. 1 CA-CR 16-0244
                                FILED 6-1-2017


            Appeal from the Superior Court in Maricopa County

                          No. CR2015-110925-001
                    The Honorable Pamela S. Gates, Judge

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Law Offices of Richard D. Gierloff, Mesa
By Richard D. Gierloff
Counsel for Appellant
                             STATE v. HASSELL
                             Decision of the Court


                        MEMORANDUM DECISION

Judge Paul J. McMurdie delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Patricia K. Norris joined.


M c M U R D I E, Judge:

¶1             Barry Michael Hassell (Defendant) appeals his convictions
for: (1) escape in the second degree, a class 5 felony; (2) interference with a
monitoring device, a class 4 felony; and (3) misconduct involving weapons,
a class 4 felony, and the respective sentences.1

¶2             Defendant’s counsel filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969),
certifying that, after a diligent search of the record, counsel found no
arguable question of law that was not frivolous. Defendant was given the
opportunity to file a supplemental brief, but did not do so. Counsel asks
this court to search the record for reversible error. See State v. Clark, 196 Ariz.
530, 537, ¶ 30 (App. 1999). After reviewing the record, we affirm
Defendant’s convictions and sentences.

              FACTS AND PROCEDURAL BACKGROUND

¶3            Defendant was on supervised release in September 2013
during the pendency of Maricopa County Cause No. CR 2013-003511-001.
On February 5, 2015, Patrick Gorman, a supervisor with Adult Probation
and Pretrial Services Division assigned to Defendant, received a no-motion
alert from Defendant’s monitoring device. Gorman attempted to contact
Defendant via telephone at his home and workplace, but was unsuccessful.

¶4            Adult Probation supervisor Robert DeMers responded to a
call from the Pretrial Services Division regarding Defendant and proceeded
to Defendant’s home. DeMers located the device in the backyard of the
home, wrapped around foam with a screwdriver sticking through it.
Gorman then filed a petition to review and revoke the conditions of release
and requested a warrant for arrest.


1     Defendant was also convicted on other charges in Maricopa County
Cause Number CR2013-003511-001. A separate memorandum decision
addressing Defendant’s appeal from his convictions in that matter is filed
contemporaneous with this decision.

                                        2
                           STATE v. HASSELL
                           Decision of the Court

¶5             On March 6, 2015, DPS Officer Arthur was on patrol and ran
a registration check on a vehicle with a stolen license plate. Officer Arthur,
together with two other units pursued the vehicle. The officers attempted
to stop the vehicle by displaying the emergency lights and siren. However,
the vehicle would not yield, and employed evasive tactics while increasing
speed. Defendant was eventually taken into custody. The officers
inventoried Defendant’s backpack and found a handgun with a magazine.

¶6           Defendant was charged with escape in the second degree, a
class 5 felony; interference with monitoring devices, a class 4 felony;
aggravated assault of a law enforcement officer, a class 3 felony; unlawful
flight from law enforcement vehicle, a class 5 felony; and misconduct
involving weapons, a class 4 felony. The superior court severed the
misconduct involving weapons charge from the other offenses.

¶7            A six-day jury trial took place and Defendant was found
guilty of count 1, escape in the second degree; count 2, interference with
monitoring device; and not guilty of count 4, aggravated assault. The jury
was unable to reach a verdict regarding count 3, unlawful flight from a law
enforcement vehicle. Defendant waived his right to a jury trial regarding
count 5, misconduct involving weapons, and the superior court found him
guilty on that count. Regarding counts 1, 2 and 5, the superior court found
Defendant was on release from the charges in CR2013-003511-001, and had
four prior felony convictions. Defendant was sentenced to 7 years’
imprisonment regarding count 1, with no presentence incarceration credit,
and was sentenced to the presumptive term of 12 years’ incarceration
regarding counts 2 and 5. The superior court ordered the sentences to run
currently to each other, but consecutive to the sentences imposed in the
2013 matter.

¶8           Defendant timely appealed and we have jurisdiction
pursuant to Article 6, Section 9, of the Arizona Constitution and Arizona
Revised Statutes (“A.R.S.”) §§ 12-120.21(A)(1), 13-4031, and -4033(A)(1).2

                               DISCUSSION

¶9           We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300. We find
none.



2      We cite to the current version of applicable statutes and rules when
no revision material to this case has occurred.

                                      3
                           STATE v. HASSELL
                           Decision of the Court

¶10            Defendant was present and represented by counsel at all
stages of the proceedings against him. The record reflects the superior court
afforded Defendant all his constitutional and statutory rights, and the
proceedings were conducted in accordance with the Arizona Rules of
Criminal Procedure. The court conducted appropriate pretrial hearings,
and the evidence presented at trial and summarized above, was sufficient
to support the jury’s verdicts on counts 1, 2, and 5. Defendant’s sentences
fall within the range prescribed by law.

                              CONCLUSION

¶11           Defendant’s convictions and sentences are affirmed. After the
filing of this decision, defense counsel’s obligations pertaining to
Defendant’s representation in this appeal will end after informing
Defendant of the outcome of this appeal and his future options, unless
counsel’s review reveals an issue appropriate for submission to the Arizona
Supreme Court by petition for review. See State v. Shattuck, 140 Ariz. 582,
584–85 (1984). On the court’s own motion, Defendant has 30 days from the
date of this decision to proceed, if he desires, with a pro se motion for
reconsideration or petition for review.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        4